Case 2:19-cv-00466-LEW Document 1-1 Filed 10/13/19 Page 1 of 3                 PageID #: 23




 From: "Cape Elizabeth High School" <jshedd@capeelizabethschools.org>
 Date: September 20, 2019 at 4:22:01 PM EDT
 To: cityislandproduc ons@gmail.com
 Subject: About an Incident in School This Week
 Reply-To: "Cape Elizabeth High School" <jshedd@capeelizabethschools.org>


                         From Cape Elizabeth High School

 Dear CEHS Students and Parents:
 I've pasted below a letter about an incident in school this week I am sending this to all
 students and parents. Parents, I hope you will review this letter with your students and
 have a conversation about issues that it raises.
 Thanks so much. Have a great weekend.
 Jeffrey Shedd
 CEHS Princpal

 Dear CEHS Parents and Students:

 Many of you may have probably heard the expression “Cape Elizabeth bubble”—the idea
 that communities like ours are so unaffected by the outside world that our children grow
 up in a sheltered bubble.

 Ultimately, however, all schools, no matter how good or isolated, are touched by tides in
 our culture.

 This week, our school was touched by the tides of polarization, tribalism, and judgment-
 reaching based on rumors spread by Snapchats, texts and Instagrams, rather than facts.

 On Monday morning, a student or students posted messages on Post-it Notes in a girls’
 bathroom claiming that there is a rapist in CEHS. Similar messages appeared in a
 different girls’ bathroom approximately two hours later. The messages claimed adults in
 the school knew and implied that we would be indifferent.
10/12/2019   Case 2:19-cv-00466-LEW Document 1-1MailFiled
                                                    - Emma Bond - Outlook Page 2 of 3
                                                           10/13/19                         PageID #: 24
              We began investigating immediately, with two paramount questions in mind: are there
              young people who have been the victims of rape by one of our students? Are our students
              safe?.

              So here’s the good news. Within roughly 3-4 minutes of the posting of the messages,
              when the very first students entered the respective bathrooms after the messages had
              been placed, those students got the word to us in the office. They were concerned. They
              trusted us to take the notes and their concerns seriously.

              Directly involved in the investigations were Mr. Shedd and Mr. Carpenter, our
              Superintendent Donna Wolfrom, our Director of Teaching and Learning and Title IX
              Coordinator Cathy Stankard, and our School Resource Officer David Galvan. We
              interviewed over twenty people.

              There are legal processes and school processes for the conduct of investigations and the
              handling of allegations. Those processes are based on evidence and basic principle of
              fairness and due process. Those processes have been followed in this case. The system
              worked.

              Our school is safe.

              In the course of our investigation,however, we uncovered much misinformation some of
              which has been hurtful to a number of students and other people in our community, and
              that is not acceptable As we continue to investigate this situation we want to urge
              everyone to resist the temptation to jump to conclusions or spread rumors and allow us to
              do our job. We live in a society where too many adult authority figures are quick to spread
              rumors and gossip and innuendo through social media. The race is on to be the fastest to
              reach a judgment and Tweet it out, That’s true of leaders in both parties and throughout
              society. It’s not surprising that our young people pick up on that modeled adult behavior.

              Student safety is our top concern.Our community is not a bubble. We are always open to
              students who bring us information raising safety concerns. Many students on Monday
              demonstrated that they recognize we are in this together. Those students’ actions
              demonstrate the sense of community that is the foundation that we will build on as we
              heal, learn, and grow together.

              Thank you.

              Sincerely,

              Jeffrey Shedd
              Principal


              Nathan Carpenter
              Assistant Principal


              Donna Wolfrom
              Superintendent


              Cathy Stankard,
              Director of Teaching and Learning and Title IX Coordinator
                                                                                                            2/3
Case 2:19-cv-00466-LEW Document 1-1 Filed 10/13/19 Page 3 of 3   PageID #: 25


 Officer David Galvan
 School Resource Officer




                                                         Image removed by
                                                               sender. Cape
        Image removed by sender. CESD Facebook            Elizabeth Schools
                                                           Open Minds and
                                                                Open Doors



  unsubscribe

    Image removed by sender. Swiftreach Networks, Inc.
   Image removed by sender.




                                                                                3/3
